Case 1:18-cr-00834-PAE Document 560-2 Filed 10/23/20 Page 1 of 3




                    EXHIBIT B
        Case 1:18-cr-00834-PAE Document 560-2 Filed 10/23/20 Page 2 of 3




Kooda B
Walking Through the Ville (A Thousand Miles Remix)


[Intro]
Aw yeah, Kooda B
Aw yeah, through the Ville, slow

[Hook]
Making my way through the Ville, walking slow
Niggas know not to run up
Boom-boom-boom-boom-boom, it coulda been you
Boom-boom-boom-boom-boom, it coulda been you
Making my way through the Ville, walking slow
Niggas know not to run up
Boom-boom-boom-boom-boom, it coulda been you
Boom-boom-boom-boom-boom, it coulda been you
Boom-boom-boom-boom-boom, it coulda been you
Boom-boom-boom-boom-boom, I won't miss you
Boom-boom-boom-boom-boom, these hollows hit 'em up

[Verse]
I was walking through the Ville (Yeah, yeah)
Fans ask me how I'm doing (What else?)
Just know what I'm wooin'
Little bitch fuck with the movement (Come fuck with us!)
All my niggas get into it, if you front we shooting, dog
Pop, we up, tonight
Yeah, yeah, we gon' get you
Boom-boom-boom-boom-boom, we won't miss you

[Hook]
Making my way through the Ville, walking slow
Niggas know not to run up
Boom-boom-boom-boom-boom, it coulda been you
Boom-boom-boom-boom-boom, it coulda been you
Making my way through the Ville, walking slow
Niggas know not to run up
Boom-boom-boom-boom-boom, it coulda been you
Boom-boom-boom-boom-boom, it coulda been you
Boom-boom-boom-boom-boom, it coulda been you
Boom-boom-boom-boom-boom, I won't miss you
          Case 1:18-cr-00834-PAE Document 560-2 Filed 10/23/20 Page 3 of 3



Boom-boom-boom-boom-boom, these hollows hit 'em up

[Outro]
Kooda B
